DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klaus et al (US 4,509,668), hereinafter Klaus.

Regarding claim 1, Klaus discloses a driving tool (Fig. 1, item 1) comprising: 
a driving mechanism (Fig. 1, items 5, 9, 4) (Col. 1, lines 5-47) which is driven with a fluid (Col. 1, lines 5-47) and which is configured to drive a fastener supplied to a nose portion (Col. 1, lines 5-47); and 
a clocking mechanism (Fig. 7-9, items 11, 7, 29, 58) configured to perform clocking of a time period (Col. 3, lines 31-60) for switching between performing and not performing a continuous driving operation (Col. 8, line 41-Col. 9, line 27) of the driving mechanism, wherein 
the driving mechanism comprises:
a driving cylinder (Fig. 7-9, items 3, 4) having a driving piston (Fig. 7-9, item 4) actuated by being supplied with compressed air (Col. 5, line 52-Col. 8, line 20); and 
a blowback chamber (Fig. 7-9, item 34) configured to retain the compressed air supplied from the driving cylinder for returning the driving piston (Col. 5, line 52-Col. 8, line 20) (Fig. 7-9, air is retained in blowback chamber 34 when driving mechanism is not actuated), and
the clocking mechanism is supplied with a fluid (Fig. 8 and 9) (Col. 8, line 41-Col. 9, line 27) configured to:
move a moving member (Fig. 8, items 14, 18) from an initial position (Fig. 8, moving member 14, 18 is in an initial position) to a clocking starting position (Fig. 9, moving member 14, 18 is in a clocking starting position) where clocking is started in response to movement of an air piston (Col. 1, lines 5-47) which is transmitted to the clocking mechanism (Col. 1, lines 5-47), the air piston being actuated by the compressed air supplied from the blowback chamber (Col. 1, lines 5-47) (Fig. 7-9), and 
perform clocking by controlling movement of the moving member by applying a load of resistance (Col. 8, line 41-Col. 9, line 27, fluid enters chamber to raise moving member 18) when the moving member moves from the clocking starting position to the initial position thereof (Col. 8, line 41-Col. 9, line 27, fluid is released at a predetermined rate to return moving member from the clocking starting position to the initial position).

Regarding claim 2, Klaus discloses the driving tool according to claim 1, wherein the driving tool comprises an air cylinder (Fig. 1-3, item 2) (Col. 1, lines 5-47) having the air piston therein (Col. 1, lines 5-47).

Regarding claim 6, Klaus discloses the driving tool wherein the blowback chamber includes an inflow discharge port (Fig. 4, inflow discharge port is located between blowback chamber 34 and driving cylinder 3,4) through which compressed air from the driving cylinder enters the blowback chamber (Col. 5, line 52-Col. 8, line 20), and an actuating air flow path (Fig. 4, actuating air flow path moves in direction of arrows through blowback chamber 34) extends from the blowback chamber to the air piston to actuate the air piston (Col. 1, lines 5-47).

Regarding claim 7, Klaus discloses the driving tool wherein the blowback chamber includes an inflow discharge port (Fig. 4, inflow discharge port is located between blowback chamber 34 and driving cylinder 3,4) through which compressed air from the driving cylinder enters the blowback chamber (Col. 5, line 52-Col. 8, line 20), and an actuating air flow path (Fig. 4, actuating air flow path moves in direction of arrows through blowback chamber 34) extends from the blowback chamber to the air piston to actuate the air piston (Col. 1, lines 5-47).

Regarding claim 8, Klaus discloses the driving tool wherein a piston shaft (Fig. 4, item 13) is coupled to the air piston (Col. 5, line 52-Col. 8, line 20, piston shaft 13 is coupled to air piston because in order for air piston to fire, piston shaft must be actuated), and the piston shaft pushes a pushed portion (Fig. 4, item 18) of the moving member to move the moving member upon actuation of the air piston (Col. 6, line 37-Col. 6, line 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus in view of Ishikawa et al (US 2019/0389045), hereinafter Ishikawa.

Regarding claim 5, Klaus discloses the driving tool the clocking mechanism is configured to apply a load when the moving member moves.
Klaus is silent about the clocking mechanism being an oil damper.
However, Ishikawa teaches a clocking mechanism being an oil damper (Para. 0013).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the driving tool of Klaus to incorporate the oil damper of Ishikawa.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to freely select the clocking time (Klaus, Para. 0013).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that Klaus does not disclose a blowback chamber which retains compressed air for returning a driving piston, Examiner disagrees.  Blowback chamber 34 of Klaus retains compressed air when tool is not in use.  When the compressed air is not moved throughout the tool, the driving piston remains in its resting position (see Col. 5, line 52-Col. 8, line 20 of Klaus for further details).  Therefore the rejection is maintained.
Regarding Applicant’s argument that Klaus does not disclose a blowback chamber “which also provides compressed air to actuate an air piston to move a moving member to a clocking starting position of a clocking mechanism”, Examiner notes this limitation of the blowback chamber is not claimed.  Klaus teaches all of the claimed limitations of claim 1 (see above 35 U.S.C. 102 for further details).  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731